                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

 UNITED STATES OF AMERICA
                                                              CASE # 5:18-CR-317-FL-1
                            v.
                                                                      SEALED
 JEREME EUGENE MACKEY
      a/k/a “Cash”

                                              ORDER

       Upon motion of the United States, it is hereby ORDERED Docket Entry Number 33 be

SEALED until such time as requested to be unsealed by the United States Attorney.

       It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the United

States Attorney=s Office.

       IT IS SO ORDERED.




____________________________                                5/16/2019
                                                         ____________________________
LOUISE W. FLANAGAN                                       DATE
United States District Judge
